Exhibit 10(m)

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN

FOR DIRECTORS OF PARKER-HANNIFIN CORPORATION

Adopted: 07/21/2008

Effective: 07/21/2008

Parker-Hannifin Corporation, an Ohio corporation, established this Deferred
Compensation Plan for Directors of Parker-Hannifin Corporation (the “Plan”),
originally effective                                         ,
                    , to provide Directors with the opportunity to defer payment
of their directors’ fees in accordance with the provisions of this Plan. The
Plan has been amended from time to time, including an amendment effective as of
January 1, 2005 to provide for certain transitional rules and is hereby amended
and restated as of July 21, 2008 and such other dates as specified herein to
reflect the requirements of the American Jobs Creation Act (“the Act”) with
respect to the terms and conditions applicable to amounts that are deferred
under the Plan after December 31, 2004 and subject to Section 409A of the Code.
Except as otherwise specifically provided in Section 2(b) of Article III and
Section 1(c) of Article IV, all benefits deferred under the Plan prior to
January 1, 2005 and any additional amounts that are not subject to Section 409A
of the Code (the “Grandfathered Amounts”) shall continue to be subject solely to
the terms of the separate Plan as in effect on December 31, 2004. The Plan will
be administered in a manner consistent with the Act and Section 409A of the Code
and any regulations or other guidance thereunder and any provision in the Plan
that is inconsistent with Section 409A of the Code shall be void and without
effect. Notwithstanding anything else in the Plan to the contrary, nothing
herein shall be read to preclude the Plan from using any transition rules
permitted under the Act, provided that no action will be permitted with respect
to the Grandfathered Amounts that will subject such amounts to Section 409A of
the Code.

ARTICLE I

DEFINITIONS

For the purposes hereof, the following words and phrases shall have the meaning
indicated.

1. “Account” shall mean the aggregate of a Participant’s Deferral Account and
his or her Parker Stock Account, if any.

2. “Beneficiary” shall mean the person designated by a Participant in accordance
with the Plan to receive payment of the remaining balance of a Participant’s
Account in the event of the death of the Participant prior to receipt of the
entire amount credited to the Participant’s Account.

3. “Change in Control” shall mean the occurrence of one of the following events

(i) A change in ownership of the Corporation, which occurs on the date that any
one person or more than one person acting as a group (within the meaning of the
Regulations under Section 409A of the Code) acquires ownership of stock of the
Corporation that, together with stock held by such person or group, constitutes
more than 50% of the total voting power of



--------------------------------------------------------------------------------

the stock of the Corporation. Notwithstanding the foregoing, if any one person
or group is considered to own more than 50% of the total voting power of the
stock of the Corporation, the acquisition of additional stock by the same person
or group is not considered to cause a change in the ownership of the Corporation
or a change in the effective control of the Corporation (within the meaning of
Section 3(ii) of this Article). Notwithstanding the foregoing, a Change in
Control shall not be deemed to occur solely because any person acquires
ownership of more than 50% of the total voting power of the stock of the
Corporation as a result of the acquisition by the Corporation of stock of the
Corporation which, by reducing the number of shares outstanding, increases the
percentage of shares beneficially owned by such person; provided, that if a
Change in Control would occur as a result of such an acquisition by the
Corporation (if not for the operation of this sentence), and after the
Corporation’s acquisition such person becomes the beneficial owner of additional
stock of the Corporation that increases the percentage of outstanding shares of
stock of the Corporation owned by such person, a Change in Control shall then
occur.

(ii) A change in effective control of the Corporation, which occurs on either of
the following dates:

(a) The date that any one person or more than one person acting as a group
(within the meaning of the Regulations under Section 409A of the Code) acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or group) ownership of stock of the
Corporation possessing 30% or more of the total voting power of the Corporation.
Notwithstanding the foregoing, if any one person or group is considered to own
30% or more of the total voting power of the stock of the Corporation, the
acquisition of additional stock by the same person or group is not considered to
cause a change in the effective control of the Corporation or a change in
ownership of the Corporation (within the meaning of Section 3(i) of this
Article). Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any person acquires ownership of more than 30% of the
total voting power of the stock of the Corporation as a result of the
acquisition by the Corporation of stock of the Corporation which, by reducing
the number of shares outstanding, increases the percentage of shares
beneficially owned by such person; provided, that if a Change in Control would
occur as a result of such an acquisition by the Corporation (if not for the
operation of this sentence), and after the Corporation’s acquisition such person
becomes the beneficial owner of additional stock of the Corporation that
increases the percentage of outstanding shares of stock of the Corporation owned
by such person, a Change in Control shall then occur.

(b) The date that a majority of the Corporation’s board of directors is replaced
during any 12-month period by directors whose appointment or election was not
endorsed by a majority of the members of the board prior to the date of such
appointment or election.

(iii) A change in the ownership of a substantial portion of the Corporation’s
assets, which occurs on the date that any one person or more than one person
acting as a group (within the meaning of the Regulations under Section 409A of
the Code) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such

 

2



--------------------------------------------------------------------------------

person or group) assets that have a total gross fair market value equal to or
more than 65% of the total gross fair market value of all the assets of the
Corporation immediately before such acquisition or acquisitions. The gross fair
market value of assets shall be determined without regard to liabilities
associated with such assets. Notwithstanding the foregoing, a transfer of assets
shall not result in a change in ownership of a substantial portion of the
Corporation’s assets if such transfer is to (a) a shareholder of the Corporation
(immediately before the asset transfer) in exchange for or with respect to its
stock, (b) an entity 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Corporation, (c) a person or group (within
the meaning of the Regulations under Section 409A of the Code) that owns,
directly or indirectly, 50% or more of the total value or voting power of the
stock of the Corporation, or (d) an entity, at least 50% of the total value or
voting power of which is owned, directly or indirectly by a person or group
described in Section 3(iii)(c) of this Article.

Notwithstanding Sections 3(i), 3(ii)(a) and 3(iii) of this Article, the
consummation of a merger, consolidation, share exchange or similar form of
corporate reorganization of the Corporation or any Subsidiary that requires the
approval of the Corporation’s stockholders, whether for such transaction or the
issuance of securities in connection with the transaction or otherwise (a
“Business Combination”), shall not be deemed a Change in Control if, immediately
following such Business Combination: (a) more than 50% of the total voting power
of the corporation resulting from such Business Combination (the “Surviving
Corporation”) or, if applicable, the ultimate parent corporation which directly
or indirectly has beneficial ownership of 100% of the voting securities eligible
to elect directors of the Surviving Corporation (the “Parent Corporation”), is
represented by securities of the Corporation eligible to vote for the election
of the Board (the “Corporation Voting Securities”) that were outstanding
immediately prior to the Business Combination (or, if applicable, shares into
which such Corporation Voting Securities were converted pursuant to such
Business Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Corporation Voting
Securities among the holders thereof immediately prior to the Business
Combination, (b) no person (other than any employee benefit plan sponsored or
maintained by the Surviving Corporation or the Parent Corporation) is or becomes
the beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), and (c) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), following the Business Combination, were members of the
Corporation’s Board at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination.

Notwithstanding the foregoing, an acquisition of stock of the Corporation
described in Section 3(i) or 3(ii)(a) of this Article shall not be deemed to be
a Change in Control by virtue of any of the following situations: (a) an
acquisition by the Corporation or any Subsidiary; (b) an acquisition by any
employee benefit plan sponsored or maintained by the Corporation or any
Subsidiary; (c) an acquisition by any underwriter temporarily holding securities
pursuant to an offering of such securities; or (d) the acquisition of stock of
the Corporation from the Corporation.

 

3



--------------------------------------------------------------------------------

4. “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute, and regulations or other guidance issued thereunder.

5. “Corporation” shall mean Parker-Hannifin Corporation, an Ohio corporation,
its corporate successors, and the surviving corporation resulting from any
merger of Parker-Hannifin Corporation with any other corporation or
corporations.

6. “Deferral Account” shall mean the bookkeeping account to which is credited
Fees deferred by a Director under Article II and any earnings or losses credited
thereto in accordance with the Plan.

7. “Director” shall mean any member of the Board of Directors of the Corporation
who is not an officer or common-law employee of the Corporation.

8. “Fees” shall mean the retainer and cash meeting fees earned by the Director
for his or her services as such.

9. “Participant” shall mean any Director who has at any time elected to defer
the receipt of Fees in accordance with Article II or with respect to whom there
has been established a Parker Stock Account under Article III.

10. “Parker Stock Account” shall mean the bookkeeping account to which is
credited notional stock with respect to certain Participants under Article III,
and any earnings and losses credited thereto in accordance with the Plan.

11. “Plan” shall mean the deferred compensation plan as set forth herein,
together with all amendments hereto, which Plan shall be called the Amended and
Restated Deferred Compensation Plan for Directors of Parker-Hannifin
Corporation.

12. “Regulations” shall mean regulations issued under Section 409A of the Code.
Reference to any section of the Regulations shall be read to include any
amendment or revision of such Regulation.

13. “Unforeseeable Emergency” shall mean a severe financial hardship arising
from (i) the illness or accident of the Participant, the Participant’s spouse,
or the Participant’s dependent (as defined in Section 152(a) of the Code),
(ii) loss of the Participant’s property due to casualty, or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The determination of when a Participant
has incurred an Unforeseeable Emergency shall be made by the Corporation, in its
sole discretion, pursuant to and subject to the conditions of Section 409A of
the Code and Regulations thereunder.

14. “Valuation Date” shall mean each day on which the New York Stock Exchange is
open, except that for purposes of determining the value of a distribution under
Article IV, it shall mean the 24th day (or the most recent business day
preceding such date) of the month immediately preceding the month in which a
distribution is to be made.

 

4



--------------------------------------------------------------------------------

ARTICLE II

ELECTION TO DEFER

1. Eligibility. Any Director may elect to defer receipt of all or a specified
part of his or her Fees in accordance with Section 2 of this Article.

2. Election to Defer. A Director who desires to defer the payment of all or a
portion of his or her Fees for services performed during a calendar year shall
complete and deliver to the Secretary of the Corporation an Election Agreement,
as prescribed by the Corporation, no later than December 31 of the prior
calendar year (or such earlier date as is established by the Corporation).

3. Deferral Account; Earnings

(a) The percentage of Fees which a Participant elects to defer shall be credited
to a bookkeeping Deferral Account under the Plan as of the date the Fees
otherwise would have been paid to the Participant. A Participant’s Deferral
Account shall be credited with gains or losses each Valuation Date based on the
applicable Crediting Rate as described below. A Participant’s Deferral Account
shall be fully vested at all times.

(b) The Crediting Rate shall mean any notional gains or losses equal to those
that would have been generated if part or all of the Deferral Account balance
had been invested in one or more of the investment portfolios designated as
available by the Corporation, less any separate account fees and less any
applicable administrative charges determined annually by the Corporation.

(c) The allocation of the Deferral Account shall be determined by the
Participant among one or more of the available investment portfolios pursuant to
rules determined by the Corporation. The gains or losses shall be credited based
upon the daily unit values from the portfolio(s) selected by the Participant.
Gains and losses will be compounded daily. Notwithstanding the method of
calculating the Crediting Rate, the Corporation shall be under no obligation to
purchase any investments designated by a Participant.

ARTICLE III

PARKER STOCK ACCOUNTS

1. Establishment of Parker Stock Account. There may be credits under the Plan to
a bookkeeping Parker Stock Account of amounts other than Fees to which a
Director may become entitled from the Corporation at the election of the Board
of Directors of the Corporation. Such amounts shall be credited to the Parker
Stock Account on the date of entitlement in the form of a number of bookkeeping
shares (calculated to the second decimal point) calculated at the “Stock Value”
as determined as follows. The “Stock Value” on a particular date shall mean the
closing sale price of a share of common stock of the Corporation on the New York
Stock Exchange (“NYSE”) on such date as reported in the principal consolidated
transaction reporting system with respect to securities listed as admitted to
trading on the NYSE. A Participant’s Parker Stock Account shall be fully vested
at all times.

 

5



--------------------------------------------------------------------------------

2. Earnings on Parker Stock Account.

(a) Except as otherwise provided below, a Participant’s Parker Stock Account
shall be credited with gains or losses based on the “Stock Rate,” determined as
follows. The “Stock Rate” shall mean any notional gains or losses equal to those
generated as if the Parker Stock Account balance had been invested in the common
stock of the Corporation, including reinvestment of dividends on the dividend
payment date at the Stock Value.

(b) In lieu of gains or losses based on the Stock Rate as provided in (a) above,
a Participant may elect, pursuant to rules determined by the Corporation, for
the Participant’s Parker Stock Account, including Grandfathered Amounts, to be
credited with gains and losses each Valuation Date based on the applicable
Crediting Rate as described below.

(i) The Crediting Rate shall mean any notional gains or losses equal to those
that would have been generated if part or all of the Participant’s Parker Stock
Account had been invested in one or more of the investment portfolios designated
as available by the Corporation, less any separate account fees and less any
applicable administrative charges determined annually by the Corporation.

(ii) The allocation of the Parker Stock Account shall be determined by the
Participant among one or more of the available investment portfolios pursuant to
rules determined by the Corporation. The gains or losses shall be credited based
upon the daily unit values from the portfolio(s) selected by the Participant.
Gains and losses will be compounded daily. Notwithstanding the method of
calculating the Crediting Rate, the Corporation shall be under no obligation to
purchase any investments designated by a Participant.

ARTICLE IV

DISTRIBUTIONS

1. Payment of Deferral Account. Except as otherwise provided pursuant to this
Article IV, a Participant’s Account shall be paid monthly over a period of 15
years; provided, however, that the Participant may elect in accordance with
Section 2 of this Article to have payment made by one of the following methods:

(a) a single lump sum payment in cash;

(b) monthly installments over 5 or 10 years; or

(c) an annual lump sum amount payable as of January 1 of each year equal to a
specified whole number percentage (1-8%) of the Account balance as of the
Valuation Date preceding each such annual payment, plus monthly installments of
the remaining balance of the Account over 5, 10 or 15 years. Annual lump sum
payments pursuant to this Section, with respect to all benefits under this Plan,
including Grandfathered Amounts, shall be paid as follows: (a) the first lump
sum payment shall be made on the first day of the second month after a
Participant’s separation from service as a Director of the Corporation, and
(b) the remaining lump sum payments shall be made on January 1 of each
succeeding year in the applicable 5, 10 or 15 year period.

 

6



--------------------------------------------------------------------------------

Payments shall be based on the value of the Account as of the Valuation Date
preceding any payment and shall be made or shall begin as of the first day of
the second month following the Participant’s separation from service as a
Director of the Corporation, within the meaning of Section 1.409A-1(h) of the
Regulations.

2. Payment Elections.

(a) Initial Election. A Participant may elect the form of payment of his or her
Account payable on his or her initial Election Agreement, in accordance with
such rules as the Administrator shall reasonably apply.

(b) One-Time Change by Participant. To the extent permitted by Section 409A of
the Code, a Participant may make a one-time election to change the form of
payment at any time up to 12 months before the first scheduled payment;
provided, however, that (a) any such election shall not be effective for at
least 12 months following the date made; and (b) to the extent required by
Section 409A of the Code, as a result of any such change, payment or
commencement of payment shall be delayed for 5 years from the date the first
payment was scheduled to have been paid.

(c) Transitional Rule. Notwithstanding any other elections made hereunder and
only to the extent permitted by the Corporation pursuant to transitional rules
issued under Section 409A of the Code, through such date as specified by the
Corporation pursuant to transitional guidance issued under Section 409A of the
Code, a Participant may make one or more elections as to time and form of
payment of his or her Account under this Plan, provided that (a) any such
election(s) made during 2006 shall be available only for amounts that are
payable after the 2006 calendar year and cannot accelerate any payment into the
2006 calendar year, (b) any such election(s) made during 2007 shall be available
only for amounts that are payable after the 2007 calendar year and cannot
accelerate any payment into the 2007 calendar year, and (c) any such election(s)
made during 2008 shall be available only for amounts that are payable after the
2008 calendar year and cannot accelerate any payment into the 2008 calendar
year. Any such election(s) must be made by the date specified by the Corporation
pursuant to guidance consistent with Section 409A of the Code.

(d) Small Account Balances. Notwithstanding the foregoing, effective
December 31, 2007 with respect to a Participant’s deferrals under the Plan that
would otherwise be paid in installments (or as a combination of lump sums and
installments) after December 31, 2007, if the balance of the Participant’s
Account under the Plan, and any other nonqualified deferred compensation
arrangement that is aggregated with the Plan under Section 1.409A-1(c) of the
Regulations as of the date payment would otherwise commence is less than or
equal to the applicable dollar amount in effect on such date under
Section 402(g)(1)(B) of the Code, the Corporation shall pay the Participant’s
Account in a single lump sum payment.

 

7



--------------------------------------------------------------------------------

3. Death of Participant. In the event of the death of a Participant, the value
of the Participant’s Account as of the Valuation Date preceding payment shall be
paid to the Participant’s designated Beneficiary in a single lump sum payment
within 90 days of the date of death. A Participant’s Beneficiary designation may
be changed at any time prior to his or her death by execution and delivery of a
new Beneficiary designation form. The most recent form on file with the
Corporation at the time of the Participant’s death shall govern. In the absence
of a Beneficiary designation or the failure of any Beneficiary to survive the
Participant, the value of the Participant’s Account as of the Valuation Date
preceding payment shall be paid to the Participant’s estate in a single lump sum
payment within 90 days after the appointment of an executor or administrator. In
the event of the death of a Beneficiary or all of the Beneficiaries after the
death of a Participant, but before all amounts credited to the Participant’s
Account have been paid to such Beneficiary or Beneficiaries, the remaining value
of the Account shall be paid in a single lump sum payment to the estate of the
last to die of the Participant and the Beneficiaries.

4. Payment Upon a Change in Control. Notwithstanding the foregoing, within 15
days following a Change in Control, the value of a Participant’s Account as of
the date of the Change in Control shall be paid to the Participant in a single
lump sum payment.

5. Unforeseeable Emergency. Upon a finding that the Participant has suffered an
Unforeseeable Emergency, the Board of Directors of the Corporation may permit
the Participant to cease any on-going deferrals for the calendar year.
Furthermore, the Participant may elect to receive a distribution from his or her
Account equal to the amount reasonably necessary to alleviate such Unforeseeable
Emergency, including the amount reasonably determined to be sufficient to
satisfy any applicable income taxes and penalties anticipated to result from the
distribution. In any case, no distribution may be made to a Participant pursuant
to this Section to the extent that the Unforeseeable Emergency is or may be
relieved through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not cause severe financial hardship), or by cessation of deferrals
under the Plan, and any other nonqualified deferred compensation arrangement
that is aggregated with the Plan under Section 1.409A-1(c) of the Regulations.
If a distribution is made to a Participant on account of Unforeseeable
Emergency, the Participant may not make further deferrals under the Plan until
one entire calendar year following the calendar year in which a distribution
based on Unforeseeable Emergency was made has elapsed, or such longer period as
may be required by the Code. If, after December 31, 2007, a distribution is made
from Grandfathered Amounts due to a “severe financial hardship” (within the
meaning of the separate Plan applicable to Grandfathered Amounts), no cessation
of deferrals shall be required with respect to Non-Grandfathered Amounts
pursuant to this Section.

ARTICLE V

ADMINISTRATION

1. General. The Corporation shall be responsible for the general administration
of the Plan and for carrying out the provisions hereof. The Corporation shall
have all such powers as may be necessary to carry out the provisions of the
Plan, including the power to determine all questions relating to eligibility for
and the amount in the Account and all questions pertaining to

 

8



--------------------------------------------------------------------------------

claims for benefits and procedures for claim review; to resolve all other
questions arising under the Plan, including any questions of construction; and
to take such further action as the Corporation shall deem advisable in the
administration of the Plan. The actions taken and the decisions made by the
Corporation hereunder shall be final and binding upon all interested parties.
The Corporation shall provide a procedure for handling claims of Participants or
their Beneficiaries under this Plan. Such procedure shall provide adequate
written notice within a reasonable period of time with respect to the denial of
any such claim as well as a reasonable opportunity upon a Participant’s request
for a full and fair review by the Corporation of any such denial.

2. Amendment and Termination.

(a) The Corporation reserves the right to amend the Plan at any time by action
of its Board of Directors; provided, however, that no such action shall
adversely affect any Participant who has an Account or any Beneficiary.

(b) In addition, no amendment shall permit an acceleration of time of payment of
a Participant’s benefit under the Plan, other than: (a) as necessary to comply
with a certificate of divestiture, as defined in Section 1043(b)(2) of the Code;
(b) in accordance with Section 2(d) of Article IV with respect to small
cashouts; (c) in the event the arrangement fails to meet the requirements of
Section 409A of the Code with respect to one or more Participants, and then only
in such amount as is included in income of such Participant(s) as a result of
such failure; (d) due to a termination of the Plan pursuant to Section 2(c) of
this Article that meets the requirements of Section 1.409A-3(j)(4)(ix) of the
Regulations; or (e) as otherwise may be permitted under Section 409A of the
Code.

(c) The Corporation may terminate the Plan only as permitted by
Section 1.409A-3(j)(4)(ix) of the Regulations (Plan Terminations and
Liquidations), or as otherwise may be permitted by future Regulations or other
guidance under Section 409A of the Code. Notwithstanding the foregoing, the
Corporation may at any time determine to cease all future deferrals and
contributions to the Plan. In such event, Participants’ Accounts shall continue
to be held and administered in accordance with the terms of this Plan; provided,
however that the Corporation shall determine, in its sole discretion, whether to
continue to credit Participants’ Accounts with earnings at the otherwise
applicable Crediting Rates or instead to credit Participants’ Accounts, as of
January 1 of the year that all future deferrals and contributions to the Plan
are ceased, with a reasonable rate of interest, not less than the prime rate as
published in the Wall Street Journal, in either case continuing until
distribution of Participants’ Accounts in accordance with the terms of the Plan.

3. Prior Plans or Agreements. The Plan supersedes all prior deferred
compensation plans for Directors and all prior deferred compensation
arrangements with any individual Director, except as to the obligation to make
payment of the amount of the accounts of participants in the prior plans or
under the prior arrangements in accordance with their respective terms. Fees
earned after termination of the prior plan or arrangement will not be eligible
for deferral under such plan or arrangement and deferral elections under the
prior plan or arrangement will be of no force or effect with respect to Fees
earned after termination.

 

9



--------------------------------------------------------------------------------

4. Noncompetition. During the time any Participant is a Director of the
Corporation, he or she shall not, directly or indirectly, as officer, director,
shareholder (other than an interest of less than 1% of the stock of any publicly
held corporation), partner, employee or in any other capacity, engage in
competition with the Corporation in the manufacture, sale or distribution of
products or parts thereof. In the event of a breach of this provision, a
Participant shall forfeit all right and interest in the amounts credited to his
or her Account, and shall not be entitled to any distribution of any deferred
Fees.

ARTICLE VI

MISCELLANEOUS

1. Nonalienation of Deferred Compensation. No Participant or Beneficiary shall
encumber or dispose of the right to receive any payments hereunder.

2. Interest of Directors. The obligation of the Corporation under the Plan to
make payment of amounts reflected on an Account merely constitutes the unsecured
promise of the Corporation to make payments from its general assets as provided
herein, and no Participant or Beneficiary shall have any interest in, or a lien
or prior claim upon, any property of the Corporation.

3. Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any person, firm or corporation any legal or equitable right
as against the Corporation, or the officers, employees, or directors of the
Corporation, except any such rights as are specifically provided for in the Plan
or are hereafter created in accordance with the terms and provisions of the
Plan.

4. Severability. The invalidity and unenforceability of any particular provision
of the Plan shall not affect any other provision hereof, and the Plan shall be
construed in all respects as if such invalid or unenforceable provision were
omitted herefrom.

5. Gender, Singular and Plural. All pronouns and variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

6. Governing Law. The provisions of the Plan shall be governed and construed in
accordance with the laws of the State of Ohio.

 

10